Citation Nr: 0527566	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  98-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a right thumb fracture.

2.  Entitlement to an initial compensable disability rating 
for residuals of a right ring finger fracture.

3.  Entitlement to an initial compensable disability rating 
for residuals of a left wrist fracture.  

4.  Entitlement to an initial disability rating greater than 
10 percent for right knee arthritis.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1979 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and April 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at a Travel Board hearing in October 
1999 before a Veterans Law Judge who is no longer employed at 
the Board.  By letter dated in September 2005, the Board 
advised the veteran of this fact and explained that the law 
requires that the Veterans Law Judge who conducted the 
hearing must participate in the decision on the appeal, 
unless the veteran indicates that he does not want another 
hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2005).  It asked the veteran whether he desired a new 
Board hearing.  The veteran's response received later that 
month reflected his request for a new Travel Board hearing.  
A remand to the RO is required in order to schedule this 
hearing.      

In addition, the Board notes that the RO granted service 
connection for right knee arthritis in an April 2005 rating 
decision.  In May 2005, the veteran submitted a notice of 
disagreement with a 10 percent evaluation the RO assigned for 
the disability.  Review of the claims folder fails to 
disclose a statement of the case on that issue.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded so that the RO may issue a 
statement of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.9, 19.26, 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with a statement of the case on the issue 
of entitlement to an initial disability 
rating greater than 10 percent for right 
knee arthritis.  It should afford the 
veteran the applicable time in which to 
perfect his appeal and proceed 
accordingly.  

2.  The RO should arrange for the veteran 
to be scheduled for a Board hearing at 
the RO at the earliest available time.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


